News Release No. 08-163 September 15, 2008 PLATINUM GROUP METALS CREATES NEW FUNDED PLATINUM JOINT VENTURE (Vancouver/Johannesburg) Platinum Group Metals Ltd. (“Platinum Group”) (PTM-TSX; PLG-AMEX) announces the creation of a new exploration joint venture adjoining the Xstrata plc Eland Platinum Project area at the eastern end of the prolific Western Bushveld Complex in South Africa. Platinum Group Metals has been granted an 8.290 square kilometre mineral rights position by filing prospecting permit applications with the Department of Minerals and Energy. A further 2.772 square kilometers have also been applied for and are pending review and approval (see map attached). A new platinum company Sable Platinum (Pty) Ltd. (“Sable”) has been formed by Allan Hochreiter (Pty) Ltd a mining corporate finance company, based in
